Citation Nr: 1033906	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-24 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for claimed peripheral 
neuropathy as secondary to diabetes mellitus.

3.  Entitlement to service connection for claimed high blood 
pressure.

4.  Entitlement to service connection for claimed visual problems 
as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion  



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and April 2005 RO rating decisions.  

In May 2006, the Veteran requested a hearing with the Board.  The 
Veteran subsequently withdrew his request in February 2007.  38 
C.F.R. § 20.704(e). 

The Veteran's representative noted in the June 2010 informal 
hearing presentation that the VACOLS tracking system indicated 
that several of the Veteran's issues on appeal had been 
withdrawn.  The representative argues that there is no evidence 
showing that the Veteran has withdrawn any issues at this time.  
The Board agrees that there is no evidence in the file that meets 
requirements for withdrawal of an appeal.  See 38 C.F.R. § 
20.204(a)(b) (2008).  

The issues of service connection for an acquired psychiatric 
disorder, high blood pressure and visual problems are addressed 
in the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings referable to peripheral neuropathy in service or for 
many years thereafter.

2.  The Veteran currently is not shown to have manifested 
peripheral neuropathy due to his service-connected diabetes 
mellitus.


CONCLUSION OF LAW

The Veteran does not have a disability manifested by peripheral 
neuropathy that is proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the veteran in the 
development of a claim. VA regulations for the implementation of 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Pursuant to VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II).  

Since the Board is granting service connection for PTSD, the 
claim is substantiated, and there are no further VCAA duties.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

In terms of the issue of service connection for peripheral 
neuropathy, the Veteran was sent a VCAA notice letter in August 
2004.  

The letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

The Veteran has established his status as a veteran.  He received 
notice as to the notice elements outlined in Pelegrini and the 
second, and third elements outlined in Dingess, via a letter 
mailed August 2004.  The Veteran received notice as to the fourth 
and fifth elements outlined in Dingess, via a letter mailed in 
March 2006.  Therefore, the duty to assist has been met.

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that content-complying VCAA notice must be provided prior to an 
initial unfavorable decision by the RO.  Pelegrini II, 18 Vet. 
App. at 120.  

The August 2004 VCAA letter was sent prior to the RO's initial 
decision, but there was a timing deficiency with regard to the 
March 2006 notice letter.  

This timing deficiency was cured, however, by readjudication of 
the claims in April 2006 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 
2007).  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  There is no 
reported evidence that has not been obtained.  

The Veteran has not been afforded a VA examination referable to 
the claimed peripheral neuropathy.  Such is "necessary" under 38 
U.S.C.A. § 5103A(d) when: (1) there is competent evidence that 
the veteran has a current disability (or persistent or recurrent 
symptoms), (2) there is evidence establishing that the veteran 
suffered an event, injury or disease in service or has a disease 
or symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms may 
be associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. § 
5103A(c)(4).  

In this case, there is no competent evidence showing a current 
diagnosis of peripheral neuropathy.  Therefore, there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the Veteran.  Accordingly, the Board finds 
that an etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

No further development is required to comply with the provisions 
of VCAA or the implementing regulations.  Conway v. Principi, 353 
F. 3d. 1369 (Fed. Cir. 2004).   


II.  Service connection for peripheral neuropathy

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999).  Lay testimony is competent, 
however, to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet).

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  38 U.S.C.A. §§ 
1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The Board 
notes that peripheral neuropathy is a listed chronic disease 
subject to presumptive service connection.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam during 
the Vietnam Era and has one of the diseases listed in 38 C.F.R. § 
3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  

For example, service connection is warranted for acute and 
subacute peripheral neuropathy if manifested to a compensable (10 
percent) degree within one year after the last date on which the 
veteran was exposed to an herbicide agent during service.  
38 C.F.R. § 3.307(a)(6)(ii).  

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. West, 
12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

The Veteran asserts that he suffers from peripheral neuropathy as 
secondary to his service-connected diabetes mellitus.  The 
service treatment records in this regard do not show complaints 
or findings referable to peripheral neuropathy.  The January 1972 
discharge examination show normal upper and lower extremities.  
The post-service treatment records also do not show a diagnosis 
or complaints of peripheral neuropathy.  

As there is no evidence of record showing a current diagnosis of 
peripheral neuropathy, service connection for peripheral 
neuropathy must be denied.   

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for claimed peripheral neuropathy is denied.  


REMAND

Under VCAA, VA must provide an examination when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  

Recently, the Federal Circuit has addressed the appropriate 
standard to be applied in determining whether an examination is 
warranted under this statute.  In Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 
(Fed. Cir. 2010), the Federal Circuit held that, while there must 
be "medically competent" evidence of a current disability, 
"medically competent" evidence is not required to indicate that 
the current disability may be associated with service.  
Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement 
suggesting a nexus between a current disability and service would 
not suffice to meet the standard of subsection (B), as this 
would, contrary to the intent of Congress, result in medical 
examinations being "routinely and virtually automatically" 
provided to all veterans claiming service connection.  Waters, 
601 F.3d at 1278-1279.

Here, the Veteran is shown to have a current diagnosis of 
uveitis.  The Veteran claims that his eye disability is due to 
his diabetes mellitus.  The Board finds that a VA examination is 
necessary as there is insufficient medical evidence to make a 
decision on the claim.  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has been 
granted shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  

However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice- connected disease or injury.  38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Here, the Veteran was afforded a VA examination in December 2004 
to determine whether his hypertension was related to his service-
connected diabetes mellitus.  The examiner opined that the 
Veteran's hypertension was less likely as not caused by his 
diabetes mellitus.  The examiner did not provide an opinion as to 
whether his hypertension was aggravated by his diabetes mellitus.  
For this reason, another opinion is needed to adjudicate this 
matter. 

Additionally, a psychiatrist has opined that the Veteran suffers 
from PTSD due to stressors that were incurred in combat.  Another 
psychiatrist diagnosed the Veteran with PTSD due to Vietnam 
combat and noted that the Veteran reported seeing a friend of his 
beaten to death by Vietnamese.  He also reported hearing the ping 
of bullets when he was performing his duties.  

The regulations involving PTSD, that become effective on July 13, 
2010, state that if a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or terrorist activity and 
a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of [PTSD] and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  

Here, it is unclear whether either psychiatrist confirmed that 
any claimed stressor was adequate to support a diagnosis of PTSD.  
The VA psychiatrist stated generally that the Veteran's PTSD was 
due to stressors that occurred in combat.   

In the alternative, the Board is required to determine whether 
the evidence supports a finding that the Veteran engaged in 
combat, in which case no credible supporting evidence would be 
needed.

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 
(2004).  A determination that a veteran engaged in combat with 
the enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  The evidence submitted to support a 
claim that a veteran engaged in combat may include the veteran's 
own statements and an "almost unlimited" variety of other types 
of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  

The Veteran in this case reported being exposed to small arms 
fire in Vietnam and returning fire.  He also claims that he felt 
that his life was threatened when a truck exploded behind him 
while on convoy.  
  
Although the Veteran does not report having served in combat, he 
reports experiencing enemy fire which can constitute 
participation in combat under Sizemore.   

Thus, on this record, the Board finds that the Veteran should be 
afforded a VA examination in order to determine the nature and 
likely etiology of the claimed psychiatric disorder.

Accordingly, these remaining issues are REMANDED to the RO for 
the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed eye 
condition.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide 
diagnosis corresponding to the claimed 
disorder.  Then, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that any 
diagnosed eye disability was caused or 
aggravated by the service-connected 
diabetes mellitus.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

2.  The Veteran should be afforded another 
VA examination in order to ascertain the 
nature and likely etiology of the claimed 
hypertension.  The claims folder should be 
provided to the examiner for review.  

Based on a review of the claims file 
including the findings of the December 2004 
examination, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that any disability 
manifested by hypertension was caused or 
aggravated by his service-connected 
diabetes mellitus.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.   Finally, the Veteran must be afforded 
a VA examination to determine the nature 
and likely etiology of his claimed 
psychiatric disorder.  The Veteran's claims 
file must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide 
diagnosis corresponding to the claimed 
disorder.  Then, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that any 
diagnosed psychiatric disability to include 
PTSD is due a specific event or specific 
stressor(s) of his active service.  A 
complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

4.  After completion of all indicated 
development, the RO should readjudicate the 
Veteran's remaining claims of service 
connection in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
fully responsive Supplemental Statement of 
the Case and given a reasonable opportunity 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


